Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 12/07/2021 is acknowledged. Claims 5-7 and 14-16 have been canceled. Claims 1-4, 8-13, and 17 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/07/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejections of claims 1, 3-5, 8, 9, 11-14, and 17 over Nakatani et al. (US 2004/0110813 A1) and of claim 2 over Nakatani et al. (US 2004/0110813 A1) as evidenced by Arginine: Heart Benefits and Side Effects (https://www.webmd.com/heart/arginine-heart-benefits-and-side-effects) from the previous Office Action. The following rejections and/or objections are either reiterated or 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments and 67% by weight of arginine based on 10:1 weight ratio is corrected to be 57% based on 10:1 molar ratio. Since the rationale of the rejecting the limitation of ≥85% arginine in the amended claim 1 (from the cancelled claim 7) in the instant 1st rejection below is the same as the rationale of rejecting the limitation of ≥85% arginine in the cancelled claim 7; the corrected 1st rejection below is not a new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8-13, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakatani et al. (US 2004/0110813 A1).
Nakatani et al. teach tablet comprising 57% by weight of arginine prepared by 
spray-drying an aqueous solution of telmisartan, arginine, and nonionic surfactants or emulsifiers to form granules of residual humidity ≤3.5% (paragraph 107);
mixing the granules with water soluble diluents;
using direct compression to form tablet ((10 / (1 + 10)) * (100% - 1% - 25%) = 57% based on 10:1 arginine : telmisartan molar ratio and MW of arginine and telmisartan of 175 g/mol and 515 g/mol, respectively, 1% nonionic surfactants or emulsifiers, 25% water soluble diluents in paragraph 95-103 and 115 and claim 15).

Nakatani et al. teach the compression force being 5 to 10 kN (1,273 to 4,545 kg) and 7 kN (3,182 kg) (paragraph 166) which is very close and substantially overlaps with the claimed 550-3,000 kgf.
Although Nakatani et al. do not specify the tablet storage stability having spray-dried arginine in comparison to tablet having wet-granulated arginine (claim 11); since the arginine taught by Nakatani et al. is spray-dried, the tablet having the arginine taught by Nakatani et al. would have the same storage stability in comparison to tablet having wet-granulated arginine. 
Nakatani et al. do not specify the same weight percentage of ≥85% arginine in the embodiment of spray-drying in paragraph 95-103; however Nakatani et al. also teach tablet comprising 83% by weight of arginine (160 / (10 + 160 + 2 + 20) = 83% based on 10 mg telmisartan, 160 mg arginine, 2 mg nonionic surfactants or emulsifiers, 20 mg water soluble diluents, and 0 mg further excipients and/or adjuvants in paragraph 59-64) and spray drying being one of two drying methods (A and B) (paragraph 80). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in paragraph 59-64 and the teachings in paragraph 80 to specify the composition in paragraph 59-64, with 83% by weigh to arginine, being spray dried. 83% of arginine is very close to the claimed ≥85% arginine in claim 7. Or alternatively, it would have been prima facie obvious at the time of the 
Nakatani et al. do not specify the hardness of the tablet (claim 10); however, the compression force for forming the tablet taught by Nakatani et al. is very close and substantially overlaps with the claimed compression force (3,182 kg and 1,273 to 4,545 kg vs the claimed 550-3,000 kg) and Nakatani et al. also teach tablet hardness being adjusted by variation of the main compression force (paragraph 167). Thus it would either be an inherent property of the tablet taught by Nakatani et al. or it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust the compression force to achieve the claimed hardness.
Nakatani et al. do not specify the tablet storage stability having spray-dried arginine in comparison to tablet having wet-granulated arginine (claim 11); since the arginine taught by Nakatani et al. is spray-dried, the tablet having the arginine taught by Nakatani et al. would have the same storage stability in comparison to tablet having wet-granulated arginine.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakatani et al. (US 2004/0110813 A1), as applied to claims 1, 3, 4, 8-13, and 17, as evidenced by Arginine: Heart Benefits and Side Effects (https://www.webmd.com/heart/arginine-heart-benefits-and-side-effects).
The teachings of Nakatani et al. are discussed above and applied in the same manner.


Response to Applicants’ arguments:
Applicants argue that Nakatani et al. teach basic agent: telmisartan molar ratio, not the weight ratio is addressed in the modified rejection above. 

Applicants argue that the examiner ignored Nakatani et al.’s teachings in paragraph 59-64 with proviso of 10:1 arginine: telmisartan molar ratio.
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, 83% of arginine is very close to the claimed ≥85% arginine in claim 7. Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust the weight percentage of arginine in the tablet. Furthermore, according to the instant specification ≥5% by weight of arginine in table is suitable (paragraph 20) and ≥33% by weight of arginine was claimed on 06/23/2020 and thus there is no criticality of the claimed ≥85% by weight of arginine vs 83% by weight of arginine taught by Nakatani et al. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
a change in form, proportions, or degree “will not sustain a patent”
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

However, this argument is not deemed persuasive. Nakatani et al.’s teaching of telmisartan being a must have ingredient does not mean telmisartan being ingredient having the highest weight percentage among all ingredient of the composition. Nakatani et al. teach in abstract and claimed in claims 1 and 15 a basic component being presented and arginine of one of the preferred basic component (paragraph 37 and claim 3). Although arginine is one of the basic components; it is prima facie obvious to select a known material for incorporation into a composition such as arginine, based on its recognized suitability for its intended use. Please refer to MPEP 2141 I:
“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1, 3, 4, 8, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lassner et al. (US 2009/0226530 A1).
Lassner et al. teach method of preparing pressed tablet with 73.7% (2.8 / (2.8+1) = 73.3%) by weight of arginine comprising 

mixing the powders with pharmaceutical acceptable carrier (paragraph 140); and 
pressed to form tablet (paragraph 141) .
73.7% by weight of arginine is very close to the claimed ≥85%. Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust the weight percentage of arginine in the tablet.
Lassner et al. do not specify the tablet storage stability having spray-dried arginine in comparison to tablet having wet-granulated arginine (claim 11); since the arginine taught by Lassner et al. is spray-dried, the tablet having the arginine taught by Lassner et al. would have the same storage stability in comparison to tablet having wet-granulated arginine. Furthermore. Lassner et al. teach the storage stability of spray-died powder of 5 years at 40 °C (paragraph 72).

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lassner et al. (US 2009/0226530 A1), as applied to claims 1, 3, 4, 8, and 11-13, as evidenced by Arginine: Heart Benefits and Side Effects (https://www.webmd.com/heart/arginine-heart-benefits-and-side-effects).
The teachings of Lassner et al. are discussed above and applied in the same manner.
According to “Arginine: Heart Benefits and Side Effects” arginine is also known as L-arginine (the paragraph under “Why Do We Need Arginine?”).
Claims 9, 10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lassner et al. (US 2009/0226530 A1), as applied to claims 1, 3, 4, 8, and 11-13, in view of Nakatani et al. (US 2004/0110813 A1).
The teachings of Lassner et al. are discussed above and applied in the same manner.
Lassner et al. do not teach the compression force for forming the tablet and the hardness of the tablet. This deficiency is cured by Nakatani et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lassner et al. and Nakatani et al. to specify the compression force for make tablet taught by Lassner et al. being 3,182 kg and 1,273 to 4,545 kg. Using 3,182 kg and 1,273 to 4,545 kg compression force for make tablet was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Nakatani et al. do not specify the hardness of the tablet (claim 10); however, the compression force taught by Nakatani et al. is very close and substantially overlaps with the claimed compression force (3,182 kg and 1,273 to 4,545 kg vs the claimed 550-3,000 kg) and Nakatani et al. also teach tablet hardness being adjusted by variation of the main compression force (paragraph 167). Thus it would either be an inherent property of the tablet taught by Nakatani et al. or it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust the compression force to achieve the claimed hardness.
Response to Applicants’ arguments:
Applicants argue that Lassner et al. teach maximum of 73.7% by weight of arginine, not the claimed ≥85% by weight of arginine. 
However, this argument is not deemed persuasive. As stated in the rejection above and in the previous office action, 73.7% by weight of arginine is very close to the claimed ≥85%. Or alternatively, it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to adjust the weight percentage of arginine in the tablet. Furthermore, according to the instant specification ≥5% by weight of arginine in table is suitable (paragraph 20) and ≥33% by weight of arginine was claimed on 06/23/2020 and thus there is no criticality of the claimed ≥85% by weight of arginine vs maximum of 73.7% by weight of arginine taught by Lassner et al. Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
a change in form, proportions, or degree “will not sustain a patent”
“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” 

Applicants argue that arginine is one optional component among a large list of excipients in the powder taught by Lassner et al. 
However, this argument is not deemed persuasive. Arginine is one of the excipients claimed in claim 9 and it is prima facie obvious to select a known material for 
“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612